PHILLIPS, Judge.
The dispute between the parties is almost completely factual and in it being resolved against the defendant by the jury and trial court we see no error. Contrary to defendant’s many contentions no inadmissible evidence was received against him; the evidence was sufficient to support the claim and verdict; the issues that the case was tried on were appropriate and the jury was correctly instructed on them.
Of defendant’s eleven assignments of error only three require discussion. By assignments 3, 5 and 6 defendant contends that the court erred in receiving evidence as to two written contracts he entered into with others. He argues that the evidence was inadmissible because under our law that a contract was made with another cannot be used to prove that the same kind of contract was made between the parties. Doub v. Hauser, 256 N.C. 331, 123 S.E. 2d 821 (1962). Though that is certainly established law, it has no application to this case. The challenged evidence does not tend to show that defendant entered into a similar contract with plaintiffs and it was received for a different purpose, one clearly sanctioned by elemental principles of law. As the above summary of the evidence indicates, the main issue that the jury had to decide was whether defendant or Chick Haven Feed Service, a corporation *432that was then in bankruptcy, engaged plaintiffs to care for the flocks of chickens in Houses numbered 5 and 12 of Skyview Poultry Farm. The evidence that defendant contends was inadmissible concerned two written contracts that defendant had with Terry’s Farm Service and Reid Hampton; under these contracts Terry’s Farm Service and Reid Hampton agreed to furnish the chickens for Houses numbered 5 and 12 and defendant agreed to care for the chickens and collect their eggs. This evidence bore directly on the issue for decision and could not have been properly excluded by the court because it tends to show that defendant rather than Chick Haven Feed Service contracted with plaintiffs to care for the chickens involved. Indeed, defendant himself testified that the obligation to look after the chickens referred to in the contracts was “subcontracted” to plaintiffs by Chick Haven, which would have been difficult for it to do since defendant was the prime contractor.
No error.
Judge WHICHARD concurs.
Judge Wells dissents.